PER CURIAM.
Whereas, the judgment of this court was entered on October 8, 1963 (156 So.2d 669) affirming the summary final judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 25, 1964, Fla., 164 So.2d 814, and mandate dated April 20, 1964, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, it is ordered that the mandate of this court issued in this cause *345on October 24, 1963 is withdrawn, the judgment of this court filed October 8, 1963 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the said summary final judgment of the Circuit Court appealed from in this cause is reversed and the cause is remanded for further proceedings consistent herewith; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, F.A.R., 31 F.S.A.).